        Case 4:19-cv-03763-HSG Document 49 Filed 05/26/20 Page 1 of 4




 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 4 San Francisco, CA 94104
   Telephone: (415) 599-0210
 5 Facsimile: (415) 276-1808

 6 ATTORNEYS FOR PLAINTIFF
   STEEPED, INC.
 7

 8

 9                            UNITED STATES DISTRICT COURT

10
                          NORTHERN DISTRICT OF CALIFORNIA
11

12
                                                  Case No: 4:19-cv-03763-HSG
13 STEEPED, INC., a Delaware corporation doing
   business as STEEPED COFFEE,                    STIPULATED REQUEST FOR ORDER
14                                                CHANGING TIME; ORDER
                 Plaintiff,
15
          v.
16
   NUZEE, INC., a Nevada corporation doing
17 business as COFFEE BLENDERS,

18               Defendant.

19

20

21

22

23

24

25

26

27

28

                                                                 Case No. 4:19-cv-03763-HSG
                        STIPULATED REQUEST FOR ORDER CHANGING TIME
         Case 4:19-cv-03763-HSG Document 49 Filed 05/26/20 Page 2 of 4




 1          Pursuant to Civil Local Rule 6-1(b) and 6-2, Plaintiff Steeped, Inc. (“Steeped”) and

 2 Defendant NuZee, Inc. (“NuZee”), by and through their respective counsel of record, hereby

 3 stipulate as follows:

 4          WHEREAS, on November 12, 2019, Your Honor set the case deadlines in Scheduling

 5 Order (Dkt. 36);

 6          WHEREAS, on February 7, 2020, Your Honor reset the dates for the Close of Fact

 7 Discovery, Exchange of Opening Expert Reports, Exchange of Rebuttal Expert Reports, and Close

 8 of Expert Discovery (Dkt. 43);

 9          WHEREAS, Steeped had noticed the oral deposition of NuZee for March 26, 2020 and

10 Steeped and NuZee were in the process of determining a date for an oral deposition of Steeped;

11          WHEREAS, prior to March 26, 2020, the Governor of the State of California issued a

12 “shelter-in-place” Order as a result of the coronavirus pandemic and, in response thereto, the

13 noticed deposition was canceled and all discussions regarding a date for the deposition of Steeped

14 were halted;

15          WHEREAS, on March 26, 2020, Your Honor reset the dates for the Close of Fact

16 Discovery, Exchange of Opening Expert Reports, Exchange of Rebuttal Expert Reports, Close of

17 Expert Discovery, and the Dispositive Motion Hearing Deadline (Dkt. 47);

18          WHEREAS, on May 11, 2020, Steeped sent a letter to NuZee requesting to meet and

19 confer regarding discovery;

20          WHEREAS, on May 12, 2020, Steeped requested again to meet and confer regarding

21 discovery;

22          WHEREAS, on May 14, 2020, Steeped served additional discovery, amended its notice of

23 oral deposition of NuZee, and noticed the oral depositions of four NuZee employees;

24          WHEREAS, on May 18, 2020, counsel for NuZee informed counsel for Steeped that

25 counsel for NuZee was impacted by the coronavirus pandemic because family members of counsel

26 for NuZee had been hospitalized;

27

28

                                                 1                   Case No. 4:19-cv-03763-HSG
                            STIPULATED REQUEST FOR ORDER CHANGING TIME
          Case 4:19-cv-03763-HSG Document 49 Filed 05/26/20 Page 3 of 4




 1          WHEREAS, given that the Close of Fact Discovery is scheduled for June 6, 2020 and the

 2 termination of the “shelter-in-place” Order is unspecified, counsel agreed that a further change of

 3 case deadlines should be requested;

 4          IT IS NOW THEREFORE STIPULATED by and between the Plaintiff and Defendant,

 5 through their counsel, that the Case Management deadlines be extended as follows:

 6             Event                                     Present Date         New Date
               Close of Fact Discovery                   June 6, 2020         September 6, 2020
 7
               Exchange Opening Expert Reports           June 20, 2020        September 20, 2020
 8             Exchange Rebuttal Expert Reports          July 4, 2020         October 4, 2020
               Close of Expert Discovery                 July 22, 2020        October 22, 2020
 9             Dispositive Motion Hearing Deadline       August 20, 2020      November 20, 2020
               Pretrial Conference                       September 29, 2020   January 5, 2021
10             2-Day Jury Trial                          October 19, 2020     January 19, 2021
11          IT IS SO STIPULATED.
12

13 Dated: May 21, 2020                             BRAUNHAGEY & BORDEN LLP
14

15                                                 By:      /s/ David H. Kwasniewski
                                                            David H. Kwasniewski
16
                                                   Attorneys for Plaintiff Steeped, Inc.
17

18 Dated: May 21, 2020                             ISAACMAN, KAUFMAN, PAINTER, LOWY &
19                                                 ZUCKER, P.C.
20
                                                   By:      /s/ Michael A. Painter
21
                                                            Michael A. Painter
22
                                                   Attorneys for Defendant NuZee, Inc.
23
                                        ATTESTATION OF FILER
24
            In compliance with Civil Local Rule 5-1(i), the undersigned ECF user whose identification
25
     and credentials are being used to file this document hereby attests that all signatories have
26
     concurred and agreed to the filing of this document.
27
                                                                   /s/ David H. Kwasniewski
28                                                                 David H. Kwasniewski

                                                  2                   Case No. 4:19-cv-03763-HSG
                             STIPULATED REQUEST FOR ORDER CHANGING TIME
       Case 4:19-cv-03763-HSG Document 49 Filed 05/26/20 Page 4 of 4




 1

 2 PURSUANT TO STIPULATION, IT IS SO ORDERED.except the dispositive motion hearing

 3 deadline is November 19, 2020.
   Dated: _______________________
                  5/26/2020
 4                                      HON. HAYWOOD S. GILLIAM, JR.
 5                                      UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3                   Case No. 4:19-cv-03763-HSG
                      STIPULATED REQUEST FOR ORDER CHANGING TIME
